Citation Nr: 1627813	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  14-13 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

4.  Entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1966 to December 1969. 

These matters came before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2016, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  The transcript of that hearing is of record.  

The Board notes that following the most recent adjudication of the Veteran's claim by the agency of original jurisdiction (the February 2014 statement of the case (SOC)), the Veteran submitted evidence in support of his claims.  A supplemental statement of the case (SSOC) has not been issued considering this newly submitted evidence.  Also, the Veteran has not submitted a waiver of this evidence. However, because the Veteran's substantive appeal was received after February 2, 2013, a waiver of the additional evidence is not required.  See § 501, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial RO review of evidence submitted to the RO or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the RO initially review such evidence).
The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  A hearing loss disability was not manifest during service or within one year of separation and is not otherwise related to service or events therein, to include noise exposure. 
 
2.  Tinnitus was not manifest during service or within one year of separation and is not otherwise related to service or events therein, to include noise exposure.

3.  The Veteran was not exposed to an herbicide agent, such as Agent Orange, during his active service. 
 
4.  Diabetes mellitus, type II, did not have onset during active service, did not manifest within one year of separation from active service, and was not caused by active service.

5.  Peripheral neuropathy did not have onset during active service, did not manifest within one year of separation from active service, and was not caused by active service.






CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred or aggravated during service, nor may a sensorineural hearing loss (organic disease of the nervous system) be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113  (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015). 
 
2.  Tinnitus was not incurred or aggravated during service nor may tinnitus (organic disease of the nervous system) be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  Diabetes mellitus, type II, was not incurred in or aggravated by service, nor may the disability be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  Peripheral neuropathy was not incurred in or aggravated by service, nor may the disability be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a bilateral hearing loss disability, tinnitus, diabetes mellitus, and peripheral neuropathy.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In a letter to the Veteran dated September 2011, prior to the initial adjudication of his claims, VA satisfied this duty.  

VA also has a duty to assist a claimant in the development of his claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes statements from the Veteran and service treatment as well as VA and private treatment records.  

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his service connection claims.  Here, during the March 2016 Board hearing, the VLJ clarified the issues on appeal (service connection for a bilateral hearing loss disability, tinnitus, diabetes mellitus, and peripheral neuropathy); clarified the concept of service connection claims; identified potential evidentiary defects which included verification of whether the Veteran had in-service noise exposure and herbicide exposure; clarified the type of evidence that would support the Veteran's claims; enquired as to the existence of potential outstanding records; and held the record open for a period of 60 days to allow for additional submission of evidence.  Thus, the actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing set forth in 38 C.F.R. § 3.103.

The Veteran was afforded a VA audiological examination in February 2012.  The examination report reflects that the examiner interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore finds that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  
The Board also notes that VA examinations were not provided with regard to the Veteran's claims of entitlement to service connection for diabetes mellitus and peripheral neuropathy.  Under 38 C.F.R. § 3.159(c)(4) (2015), VA will provide a medical examination or opinion if the information and evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim but:  (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability, or persistent or recurring symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board further finds that there is sufficient evidence to decide these claims, and that further medical examination or opinion is not necessary to decide the claims for service connection for diabetes mellitus and peripheral neuropathy.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, as discussed in further detail below, there is no competent evidence that the Veteran suffered an event, injury, or disease, to include herbicide exposure in service resulting in his diabetes mellitus and peripheral neuropathy.  Accordingly, VA examinations as to these matters are not warranted.

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

Service connection for a bilateral hearing loss disability and tinnitus

The Veteran contends that he has a bilateral hearing loss disability and tinnitus that are related to his active duty, to include as due to in-service acoustic trauma from working with aircraft and jet engines as an aircraft mechanic.

Because the outcome as to both issues involves the application of virtually similar law to identical facts, the Board will address the two issues together.

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3)  and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

It is now well settled that "'lay evidence is one type of evidence that must be considered' and that 'competent lay evidence can be sufficient in and of itself.'" King v. Shinseki, 700 F .3d 1339, 1344 (Fed.Cir.2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed.Cir.2006)); Davidson v. Shinseki, 581 F.3d at 1315-16   (Fed.Cir.2009) (rejecting the view that "competent medical evidence is required ... [when] the determinative issue involves either medical etiology or a medical diagnosis.").  When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  Davidson, 581 F.3d at 1316 (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed.Cir.2007)).  If the disability is of the type for which lay evidence is competent, the Board must weigh that evidence against other evidence of record in making its determination regarding the existence of service connection.  See Buchanan, 451 F.3d at 1334-37.

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection will be presumed for certain chronic diseases, including other organic disease of the nervous system such as sensorineural hearing loss and tinnitus as well as diabetes mellitus and peripheral neuropathy, if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

In May 2012, the RO denied service connection for bilateral hearing loss and tinnitus.  The Veteran disagreed with the decision and perfected this appeal.

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

With respect to a current disability, the Veteran has a bilateral hearing loss disability and tinnitus, as is evidenced by the report of the February 2012 VA audiological examination.  Puretone threshold during the February 2012 VA examination was in excess of 40 dB in each ear at 3000 Hz and 4000 Hz.  Accordingly, the Veteran met the regulation criteria for a bilateral hearing disability under 38 C.F.R. § 3.385.  

Turning to in-service incurrence of an injury or disease, the Veteran contends that he incurred acoustic trauma in service from working with aircraft and jet engines.  Service records show the Veteran's military occupational specialty (MOS) was an aircraft mechanic and that he had training in aircraft maintenance.  Therefore, his reports of in-service noise exposure appear consistent with his duties.

In setting forth the in-service audiometric test results, the Board observes that prior to October 31, 1967, service department audiometric tests were in "ASA" units.  The figures in parentheses below represent the conversion to the current "ISO" units, which is the standard used in 38 C.F.R. § 3.385.

On enlistment examination in December 1965, puretone thresholds were recorded as:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
X
0 (5)
LEFT
5 (20)
0 (10)
0 (10)
X
10 (15) 

On examination in April 1966, puretone thresholds were recorded as:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0)
-5 (5)
10 (15)
LEFT
-10 (5)
-10 (0)
-10 (0)
-5 (5)
5 (10) 

On examination in December 1968, puretone thresholds were recorded as:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-5
-10
-5
0
LEFT
-5
-5
-10
5
5

On separation examination in November 1969, puretone thresholds were recorded as:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
15
LEFT
5
5
5
10
10

The Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current bilateral hearing loss disability and tinnitus are related to his service.  

Specifically, the Veteran was provided a VA audiological examination in February 2012.  Pertinently, the VA examiner considered the Veteran's reported in-service acoustic trauma as well as his hearing loss and tinnitus symptoms.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss and tinnitus and concluded that the Veteran's hearing loss and tinnitus are less likely than not related to service.  With regard to the Veteran's bilateral hearing loss disability, the examiner's rationale for their conclusion was based on their finding that the Veteran's entrance and separation examinations were within normal limits bilaterally and his audiometric configuration at separation was not consistent with acoustic trauma.  Moreover, there was not a significant threshold shift noted between 1966 and 1969.  The examiner also noted the Veteran's postservice occupational noise exposure and his aging could not be ruled out as contributing to his current hearing loss.  With respect to the Veteran's tinnitus, the examiner's rationale for their conclusion was based on their finding that the Veteran was not able to correlate its onset to a particular event during his tour of duty.  Further, there was no evidence of tinnitus in his service treatment records, and postservice noise exposure could not be ruled out from contributing to the onset of the tinnitus.   

The February 2012 VA examination report was based upon thorough examination of the Veteran and analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the VA examiner's opinion is consistent with the Veteran's documented medical history, which is absent any report of symptomatology consistent with bilateral hearing loss disability or tinnitus for more than 40 years after active service.  The examiner also noted the Veteran's in-service noise exposure which was determined to be less likely as not related to his current bilateral hearing loss disability and tinnitus.  

The Board acknowledges that there is of record a medical opinion which indicates the Veteran's bilateral hearing loss disability and tinnitus are related to his service.  In support of his claim, the Veteran submitted a private treatment report dated April 2016 from M.G., M.D.  Dr. M.G. noted the Veteran's duties working with aircraft in service and that he was exposed to constant acoustic trauma for multiple years.  He further noted that the Veteran had normal hearing when he entered service, and that the Veteran's hearing diminished by the time he was separated from service.  Based on the Veteran's in-service acoustic trauma, Dr. M.G. opined that it is more than 50 percent likely that the Veteran's bilateral hearing loss disability and tinnitus were caused by his high level noise exposure while working with aircraft in service.  

The Board finds that the opinion of the February 2012 VA examiner is of greater probative value than the opinion from Dr. M.G.  In this regard, Dr. M.G. did not address the Veteran's enlistment and separation audiolgocial examinations which, as indicated above, did not demonstrate a significant threshold shift.  Indeed, the evidence shows that the Veteran's hearing improved bilaterally at 500 Hz, 1000 Hz, and 2000 Hz as well as at 4000 Hz in the left ear and only worsened by 10 dB at 4000 Hz in the right ear.  As such, Dr. M.G.'s rationale as to his determination that the Veteran's hearing diminished from enlistment to separation is at odds with the contemporaneous medical evidence.  Further, there is no indication that Dr. M.G. considered the Veteran's postservice noise exposure or his age as contributing factors to his current bilateral hearing loss disability and tinnitus.  On the contrary, the February 2012 VA examiner considered the Veteran's postservice noise exposure as a contributing factor to his tinnitus as well as his postservice noise exposure and age as contributing factors to his bilateral hearing loss disability.  
Based on the foregoing, the Board finds that the February 2012 VA examination is of greater probative value than the opinion provided by Dr. M.G. 

The Board observes that the Veteran has submitted Internet articles indicating a relationship between acoustic trauma and the development of hearing loss and tinnitus.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses].  However, the articles submitted by the Veteran are of a general nature and do not contain any information or analysis specific to the Veteran's case.  Additionally, the Court has held that medical evidence which is speculative, general, or inconclusive in nature cannot support a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

As discussed in detail above, the February 2012 VA examiner reviewed the Veteran's medical history, considered his complaints, and conducted an examination of the Veteran, and thereafter concluded that the Veteran's current bilateral hearing loss disability and tinnitus are not related to his service.  The Board has therefore placed great probative value on the findings of the VA examiner.  As such, the Internet articles submitted by the Veteran are of little or no probative value, and, to the extent that there is any probative value, are greatly outweighed by the examiner's opinion.  

To the extent the Veteran himself asserts his current bilateral hearing loss disability and tinnitus are related to his service, the Veteran is competent to report that he has a current diagnosis of bilateral hearing loss and that he has tinnitus (as that is documented in the record).  He is also competent to report that he has had symptoms since service.  The Board also notes that the Veteran is competent to relate what has been told to them by the medical professional who has provided a positive relationship between the Veteran's bilateral hearing loss disability and tinnitus and his service.  While the Veteran is therefore competent to report a positive relationship, as discussed above, the Board finds the February 2012 VA examination to be of greater probative value than the positive nexus opinion submitted by the Veteran.  Further, this lay/medical evidence is no more probative than the medical evidence upon which it is based.  Indeed, neither a bilateral hearing loss disability nor tinnitus was "noted" in service.  Moreover, the record does not document a report of a bilateral hearing loss disability or tinnitus for at least 40 years after the Veteran's separation from service.  As such, while the Board has considered the Veteran's lay assertions, the Board does not find them sufficient to outweigh the VA opinion of record which as discussed above, was based on thorough examination of the Veteran and consideration of his medical history.  Additionally, the lay evidence is inconsistent with the generally silent service records pertaining to a hearing loss disability and tinnitus as well as the Veteran's denial of ear trouble at separation.   More specifically, the audiometric test, and the examination of the ears was normal. 

In short, the credible and probative evidence establishes that the Veteran's current bilateral hearing loss disability and tinnitus were not manifest during service or within one year of separation or are otherwise related to service.  Here, he did not have characteristic manifestations sufficient to identify the disease entities.  Furthermore, in light of the separation examination, there is no reliable or credible evidence of continuity.  38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the claims and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102  (2015).

Service connection for diabetes mellitus and peripheral neuropathy

The Veteran contends that he has diabetes mellitus and peripheral neuropathy that are related to his service, in particular from exposure to herbicides.  Specifically, the Veteran testified that during his service in the Air Force, he was on aircraft that stored barrels of Agent Orange and he handled these barrels as part of his airman duties. 

Because the outcome as to both issues involves the application of virtually similar law to identical facts, the Board will address the two issues together.

The law and regulations pertaining generally to service connection have been set forth above and will not be repeated here.

The law provides that "a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. 
 § 3.307(a)(6)(iii), "service in the Republic of Vietnam" means that a veteran must have been present within the land borders of Vietnam to obtain the benefit of the presumption of herbicide exposure.  See Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i). 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the diseases listed under 38 C.F.R. § 3.309(e)  shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)  are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied.  The list of diseases associated with exposure to certain herbicide agents is as follows: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e). 

First, the Veteran does not assert that he served within the borders of the Republic of Vietnam or Korea, and his service personnel records do not reflect such service.  See, e.g., the March 2016 Board hearing transcript, page 3.  As such, the Board finds he is not entitled to the benefit of the presumption of herbicide exposure.  See Haas, 525 F.3d at 1197.  Rather, his service personnel records indicate that he served primarily at Amarillo Air Force Base in Texas, Sheppard Air Force Base in Texas, Hickam Air Force Base in Hawaii, and England Air Force Base in Louisiana.  With respect to the Veteran's specific assertions regarding exposure, the Board finds the objective evidence of record does not show any use, testing, or storage of tactical herbicides at these Air Force bases or that aircraft from these bases stored herbicides.  While the Veteran submitted an article indicating Agent Orange was tested in Hawaii, there is no indication that he was exposed to such during his service at Hickam Air Force Base.  Indeed, there is no objective evidence of base maintenance activities involving tactical herbicides on any of the bases that the Veteran served at.  Moreover, the Veteran submitted an article dated June 2015 indicating that military personnel who flew or worked on Fairchild C-123 aircraft in the United States from 1969 to 1986 were believed to have been exposed to Agent Orange residue as these planes were used to spray millions of gallons of Agent Orange during the Vietnam War.  Notably, the article references C-123 reservists in Ohio, Pennsylvania, and Massachusetts were exposed to Agent Orange residues in the planes.  However, the Veteran was not stationed at any of these bases.  Therefore, the competent, probative evidence does not demonstrate that the Veteran was exposed to herbicides during active duty, to include when he was stationed at Amarillo Air Force Base, Sheppard Air Force Base, Hickam Air Force Base, and England Air Force Base. 

Additionally, the Veteran's service treatment records do not reflect complaints of, treatment for, or diagnoses of diabetes mellitus, type II, or peripheral neuropathy.  Indeed, his November 1969 separation examination revealed normal findings with regard to testing associated with diabetes and peripheral neuropathy.  The endocrine system was normal, the neurologic system was normal and urinalysis was negative for sugar.  Rather, the medical evidence first reflects symptoms associated with diabetes and peripheral neuropathy in 2011 which is more than 40 years after the Veteran's discharge from service.  These periods, along with the normal in-service reports, indicate that those disabilities were not manifest during service and may not be presumed to have been incurred in service as they did not manifest within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Furthermore, diabetes and neuropathy were not "noted" during service and he did not have characteristic manifestations sufficient to identify the disease entity during service or within one year thereof.  To the extent that there is an assertion of continuity, such assertion would be inconsistent with the normal separation examination and would not be credible.  

To the extent that the Veteran contends that his diabetes and peripheral neuropathy are due to exposure to herbicides in service or otherwise related to service, the Board observes that lay people are competent to testify to visible or otherwise observable symptoms of disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  The Veteran is competent to report that he was diagnosed with diabetes and peripheral neuropathy by a medical professional.  However, he has not established his competence to establish etiology (other than Agent Orange exposure) and there are no Jandreau exceptions.  To the extent that he asserts that his diabetes and peripheral neuropathy are related to herbicide exposure, the Board has rejected such assertions as not proven and not credible.  The lay statements of the Veteran concerning a relationship between his diabetes and peripheral neuropathy and his service are therefore not competent in this regard.  

In conclusion, considering the lay and medical evidence in this case, the preponderance of the evidence is against the claims for service connection for diabetes mellitus, type II, and peripheral neuropathy, to include as due to herbicide exposure.  That is, the Board finds that the Veteran did not have in-service exposure to herbicides.  Moreover, diabetes mellitus, type II, and peripheral neuropathy did not manifest within the first year after the Veteran's discharge from service, and these disabilities are not otherwise related to his service.  Thus, as the preponderance of the evidence is against the claims, the benefit-of-the-doubt standard of proof does not apply and the claims must be denied.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure is denied.

Entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure is denied.




____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


